 


114 HR 386 IH: American Indian Teacher Loan Forgiveness Act of 2015
U.S. House of Representatives
2015-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 386 
IN THE HOUSE OF REPRESENTATIVES 
 
January 14, 2015 
Mr. Ruiz (for himself, Mr. Cárdenas, Mrs. Kirkpatrick, Mr. Hastings, Mr. Lowenthal, Mr. Cartwright, Mr. Huffman, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide student loan forgiveness for American Indian educators teaching in local educational agencies with a high percentage of American Indian students. 
 
 
1.Short titleThis Act may be cited as the American Indian Teacher Loan Forgiveness Act of 2015. 2.Student loan forgiveness for American Indian educators teaching in local educational agencies with a high percentage of American Indian students (a)Part B loansSection 428J(c) of the Higher Education Act of 1965 (20 U.S.C. 1078–10(c)) is amended by adding at the end the following: 
 
(4)American Indian teachers in local educational agencies with a high percentage of American Indian studentsNotwithstanding the amount specified in paragraph (1) and the requirements under subparagraphs (A) and (B) of subsection (b)(1), the aggregate amount that the Secretary shall repay under this section shall be not more than $17,500 in the case of a borrower who— (A)has been employed as a full-time teacher for 5 consecutive complete school years as a teacher in a local educational agency described in section 7112(b) of the Elementary and Secondary Education Act of 1965 or in a school overseen by the Bureau of Indian Education of the Department; and 
(B)is a member of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b)).. (b)Part D loansSection 460(c) of the Higher Education Act of 1965 (20 U.S.C. 1087j(c)) is amended by adding at the end the following: 
 
(4)American Indian teachers in local educational agencies with a high percentage of American Indian studentsNotwithstanding the amount specified in paragraph (1) and the requirements under subparagraphs (A) and (B) of subsection (b)(1), the aggregate amount that the Secretary shall cancel under this section shall be not more than $17,500 in the case of a borrower who— (A)has been employed as a full-time teacher for 5 consecutive complete school years as a teacher in a local educational agency described in section 7112(b) of the Elementary and Secondary Education Act of 1965 or in a school overseen by the Bureau of Indian Education of the Department; and 
(B)is a member of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b))..  